Citation Nr: 9935369	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment or a special apportionment of 
the veteran's compensation benefits on behalf of the 
veteran's minor children.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 special apportionment decision of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an apportionment on 
behalf of the veteran's minor children, who reside with the 
appellant.


REMAND

The appellant contends that the veteran has not consistently 
paid child support for the benefit of his minor children, 
currently in the custody of the appellant.  The appellant 
contends, and has a court order to this effect, that the 
veteran is currently required to pay $618 per month in child 
support for the benefit of three minor children, [redacted], born August [redacted] 1993; [redacted], 
born August [redacted] 1988; and [redacted], born 
December [redacted] 1989.  The veteran has not challenged this court 
order, and it is indicated that he has not appeared in court 
regarding it.

The claims folder contains birth certificates for all three 
of these children.  [redacted]'s birth 
certificate indicates that her father is [redacted], 
not the veteran.  It also indicates, contrary to the court 
order, that her date of birth was August [redacted] 1987, prior to 
the veteran's marriage to the appellant in August 1988.  The 
claims folder does not contain evidence which would indicate 
that the veteran legally adopted [redacted], or 
that he currently has a legal obligation of support regarding 
her, as she is no longer a dependent living in his household, 
and he is not her father.  The Board finds that further 
development, regarding the veteran's legal relationship with 
[redacted], should be completed.

The appellant has asserted that the veteran receives, in 
addition to his 100 percent VA disability compensation, 
Social Security Disability payments of approximately $1000 
per month.  There is no factual evidence or development 
regarding this claim.  The RO, in denying apportionment, 
stated that the veteran's only income was his VA 
compensation.  The Board finds that further development, 
regarding the veteran's total income, should be completed.

Therefore, this claim is REMANDED for the following:

1.  The RO should request from the 
appellant evidence regarding her claim 
that the veteran is responsible for 
support payments regarding [redacted] , born August [redacted] 1987; daughter 
of [redacted] and [redacted].  Upon receipt of such evidence, 
or nonreceipt thereof, the RO should 
review the veteran's compensation 
payments and make a determination as to 
whether he is entitled to receive 
additional compensation payments for this 
claimed dependent. 

2.  The RO should contact the Social 
Security Administration and request 
information regarding the veteran's 
alleged income from Social Security 
Disability payments.

Upon completion of the above described items the RO should 
review the appellant's claim for apportionment.  If the 
decision remains adverse the RO should provide the appellant 
with a supplemental statement of the case and adequate time 
to respond.  The claim should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











